Citation Nr: 9916074	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  95-31 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.

2.  Entitlement to service connection for a left arm 
disability.

3.  Entitlement to service connection for a right leg 
disability.

4.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to July 
1977 and from February 1980 to March 1981.  This matter came 
to the Board of Veterans' Appeals (Board) on appeal from an 
August 1995 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.  In May 1997 the Board remanded the case for 
further development.  The requested development has been 
completed and the case has been returned to the Board for 
further appellate action.  


FINDING OF FACT

The claims of entitlement to service connection for left 
shoulder, left arm, right leg and right knee disabilities are 
not plausible.


CONCLUSION OF LAW

The claims for service connection for left shoulder, left 
arm, right leg and right knee disabilities are not well 
grounded.  38 U.S.C.A. § 5107(a)(West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records from his first period 
of service show that he complained of left shoulder pain in 
April 1977.  He was assessed with a muscle strain at the 
time.  An April 1977 record of injury report shows that the 
veteran incurred a right forearm contusion when he was hit by 
the metal part of an air hose. At the time of his May 1977 
separation medical examination, his upper extremities, as 
well as his lower extremities were clinically evaluated as 
normal.  

A private treatment record dated in April 1978 shows that the 
veteran had a left shoulder strain or pulled ligament after 
he lifted a 50-pound bag of powder.  A June 1978 Lawrence 
General Hospital shows that he complained of left shoulder 
pain after an automobile accident.  He reported some painful 
motion in his left shoulder.  

During his second period of service, the veteran's service 
medical records indicate that he was evaluated with the 
questionable possibility of a right ankle strain in March 
1980.  An August 1980 treatment record shows that he was 
wearing a short arm cast on his left arm for a suspected 
wrist fracture.  His wrist was X-rayed after the cast was 
removed with negative results.  Later that month, he 
complained of bilateral leg pain at his quads with hip 
flexion.  The impression was pulled muscles at the bilateral 
thighs.  Two days later, the veteran was again seen for 
bilateral leg pain.  The impression was rule out organic 
etiology.  His February 1981 separation examination report 
indicates that his upper and lower extremities were found to 
be clinically normal.  There is no indication that the 
veteran complained of, was treated for or diagnosed with a 
right knee disability during either period of service.

Bon Secours Hospital treatment records dated in August 1981 
show that the veteran complained of back, left shoulder and 
right forearm pain after he fell while running.  The examiner 
noted pain and deformity in the left AC joint.  A less than 
optimal X-ray study of the left shoulder failed to 
demonstrate any definite fracture, dislocation or significant 
soft tissue calcification.

An August 1983 Lawrence General Hospital X-ray study of the 
veteran's left hand after a blunt injury to the limb 
indicated no evidence of bone, joint or soft tissue 
abnormality.  The veteran's left hand was X-rayed secondary 
to a punching injury with normal study results.  

An August 1983 VA hospital summary also indicates that the 
veteran suffered a traumatic injury to his left hand after he 
punched his fist into a wall.

In August 1986 at Lawrence General Hospital, the veteran 
underwent a diagnostic arthroscopy of his right knee for a 
suspected chondral fracture of the right medial femoral 
condyle.  The veteran had had two previous revisions at that 
time.  

Iron Secours Hospital treatment records indicate that the 
veteran injured his left shoulder in May 1988.  He was 
assessed with a first-degree acromioclavicular (AC) sprain.  
An August 1988 treatment record shows that the veteran was 
seen after he twisted his right knee in an industrial 
accident.  It was noted that he had a history of previous 
injury.  X-ray studies showed no evidence of fracture, 
dislocation or abnormality of the bone, joint or soft 
tissues.  The diagnosis was knee sprain, rule out ligament 
injury.  

Treatment records of Edward Broaddus, M.D., dated December 
1988 to January 1992 show that he was treated in December 
1988 and January 1989 for a recurrence of his right knee 
pain, which he had been having off and on problems with for 
several months.  The veteran was in an automobile accident in 
October 1990, and as late as April 1991, continued to 
experience pain in his left arm.  A January 1992 treatment 
record indicates that the veteran suffered an industrial 
accident to his right hip and groin in October 1991.

According to treatment records from Parkland Medical Center, 
the veteran complained of left shoulder and right knee pain 
after a vehicular accident in August 1990.  A May 1991 
treatment record shows that he was involved in a motor 
vehicle accident, injuring his right knee.  X-ray studies 
were negative for bone, joint or soft tissue abnormalities, 
with no evidence of fracture or dislocation.  The diagnosis 
was rule out acute internal derangement of the right knee.  

In August 1992, the veteran received treatment at Parkland 
Medical Center for tendinitis in his left shoulder.  X-ray 
studies showed no bony abnormalities.  At that time he gave a 
history of having dislocated his shoulder in 1980.

The veteran was again treated for left shoulder pain at 
Parkland Medical Center in December 1993 after a motor 
vehicle accident.  May 1994 treatment records indicate that 
he was involved in a motor vehicle accident, injuring his 
left shoulder and clavicle.  X-ray studies showed no 
significant bone or joint abnormality and there was no 
evidence of a fracture or dislocation.  

Irina Barkan, M.D., Ph.D., in a March 1995 letter indicates 
that the veteran's overall body permanent partial impairment 
was 46 percent.  The accompanying worksheet indicates that 
there 0 percent impairment in the left upper extremity and 36 
percent impairment in the right lower extremity.

VA treatment records dated from March 1982 to August 1995, 
except for those specifically discussed above, show that the 
veteran was treated primarily for low back pain and substance 
abuse.

During his November 1995 personal hearing, the veteran 
testified that the first time he ever had a problem with his 
left shoulder was when he injured it on a weekend pass 
inservice.  He stated that the shoulder went out of the 
socket and that he went to the hospital where he was told 
that there was a contusion and ripped tendons.  At the 
hospital, the joint was "popped" back into place and he 
wore a sling for two weeks.  His shoulder dislocated a couple 
of times during service after this incident and he would go 
to the emergency room to have it relocated.  After service, 
he was treated for a dislocation of his left shoulder at a VA 
hospital and also injured the limb in an automobile accident.  
He was not receiving treatment for his left shoulder at the 
time of the hearing.  The veteran testified that he had a 
cast placed on his left forearm in service for a hairline 
fracture.  His left forearm would often go numb with tingling 
sensations in the last three fingers.  He had not had any 
follow-up treatment for this disability since service.  While 
he believed it was a result of his service, he was uncertain 
whether it was a residual of his inservice forearm fracture 
or his left shoulder disability.  The veteran testified that 
he first injured his right leg in basic training as a result 
of marching.  He was given crutches and told that he had 
"ripped" his Achilles tendons in both the right and left 
heels.  It was later discovered his problem was more serious 
and a cast was placed from his right thigh to his foot.  In 
1985 the veteran's right kneecap "popped" when he put 
pressure on it at a job that required a lot of lifting.  He 
testified that he had three arthroscopic surgeries from 1985 
to 1987 and also injured the joint in 1991.  The veteran 
testified that his right knee had buckled on him in service 
and that he had sought treatment at the emergency room at 
that time.  He believed that his subsequent knee complaints 
were the result of his inservice knee disability.

During his March 1999 Travel Board hearing before the 
undersigned Member, the veteran testified that he had no 
problems with his left shoulder prior to service.  In service 
he dislocated his left shoulder while wrestling with friends.  
Afterwards he experienced numbness and tingling sensations.  
Subsequent to service, the veteran was first treated for a 
dislocated left shoulder at a VA facility while undergoing 
drug rehabilitation treatment.  Since service his left 
shoulder had dislocated numerous times and remained an 
ongoing chronic problem.  The veteran testified that he was 
treated inservice for a hairline fracture of the left 
forearm.  He currently had swelling, numbness and tingling 
sensations.  He first sought treatment for his left forearm 
in 1983 or 1984.  During his service the veteran jumped and 
landed wrong on his right leg.  He was taken to the infirmary 
and told he had a hairline fracture below the kneecap.  His 
leg was placed in a cast.  Between 1985 and 1987 the veteran 
underwent three knee arthroscopic surgeries.  He believes 
that his right leg and right knee disabilities originated in 
service.  

Analysis

Entitlement to service connection may be granted for 
disability resulting from disease or injury in or aggravated 
by service.  38 U.S.C.A. § 1131.  Additionally, service 
connection may be granted for any disease or injury diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury 
was incurred in service.  38 C.F.R. § 3.303(d).

The United States Court of Claims for Veterans Appeals 
(Court) has indicated that a claim may be well grounded based 
on application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b)(1998).  The 
Court held that the chronicity provision applies where there 
is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such a condition.  Savage v. Gober, 10 Vet.App. 489 
(1997).  That evidence must be medical, unless it relates to 
a condition that the Court has indicated may be attested to 
by lay observation.  Id.  If the chronicity provision does 
not apply, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) "if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Id. at 498.

Before the Board may address the merits of the veteran's 
claim it must, however, first be established that the claim 
is well grounded.  In this regard, "[A] person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded."  38 U.S.C. § 5107(a); Carbino v. 
Gober, 10 Vet. App. 507 (1997); Anderson v. Brown, 9 Vet. 
App. 542, 545 (1996).  A well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of [section 5107(a) 
]."  Murphy v. Derwinski, 1 Vet. App. 79, 81 (1990).  In 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992), the Court 
held that a claim must be accompanied by supportive evidence 
and that such evidence "must 'justify a belief by a fair and 
impartial individual' that the claim is plausible."  

For a claim to be well grounded, there generally must be (1) 
a medical diagnosis of a current disability; (2) medical or, 
in certain circumstances, lay evidence of inservice 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an inservice injury or 
disease and the current disability.  See Anderson, supra; 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed.Cir.1996) (table).  If the claim is not well 
grounded there is no duty to assist.  Struck v. Brown, 9 Vet. 
App. 145 (1996).

Reviewing the evidence of record, the Board finds that the 
veteran's claims of entitlement to service connection for 
left shoulder, left arm, right leg and right knee 
disabilities are not well grounded.  In this respect the 
evidence shows that although he did have inservice left 
shoulder, left arm and leg complaints, there is no indication 
that these complaints were more than acute and transitory or 
that they persisted during his service.  Further, although 
there is evidence of treatment soon after his discharge, the 
objective medical evidence does not link the veteran's left 
shoulder left forearm, right leg or right knee disabilities 
with his service or any incident therein.  On the contrary, 
most of the medical evidence links treatment for these 
complaints with distinct post-service industrial or motor 
vehicle accidents.  Where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Although the veteran contends that his current disabilities 
are a result of inservice injuries, he is not competent to 
provide evidence that requires medical knowledge.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As there is 
no medical or other competent evidence of record suggesting 
that the veteran's left shoulder, left forearm, right leg and 
right knee disabilities had their onset during his service or 
as a result of any incident therein, the Board must conclude 
that the veteran has failed to meet his initial burden of 
producing evidence of well-grounded claims for service 
connection for left shoulder, left arm, right leg and right 
knee disabilities.  

Although the Board has considered and denied the veteran's 
claims on grounds different from that of the RO, that is, 
whether the claims are well grounded rather than whether he 
is entitled to prevail on the merits, the veteran has not 
been prejudiced by the Board's decision.  In assuming that 
the claims were well grounded, the RO accorded the veteran 
greater consideration than his claims warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  To remand this case to the RO for consideration of 
the issue of whether the veteran's claims are well grounded 
would be pointless, and in light of the law cited above, 
would not result in a determination favorable to the veteran.  
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).


ORDER

Service connection for left shoulder, left arm, right leg and 
right knee disabilities is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

